Title: From Alexander Hamilton to Rufus King, [29 January 1796]
From: Hamilton, Alexander
To: King, Rufus


[New York, January 29, 1796]
My Dear Sir
If the News Papers till truth it would appear that Massachusettes has anticipated New York. But it is intended by our friends in the Legislature to give some pointed discountenance to the propositions. It was expected that it would have been done to day, but by the divergings of some men who seek popularity with both sides, they have gotten into an unnecessary debate upon the propositions in detail, which will lose time; but in the result a handsome majority will do right.
Laurance is hurt, & as far as I see not without some reason from particular circumstances, at being left out of the Direction of the Bank. It will be balm to his feelings to be put into the direction of the Office here & I believe it will be an improvement of the Direction to do it. I wish you would endeavour to bring it about. Speak to Bayard of our City and to Wharton of Philadelphia. This is a suggestion of my own for Laurance rather rides a high horse upon the occasion.
Yrs. truly
A Hamilton
Ruffus King Esqr.
